                     UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF NORTH CAROLINA

DEMOCRACY NORTH CAROLINA, et al.,

        Plaintiffs,
              v.
                                                  Civil Action
THE NORTH CAROLINA STATE BOARD OF
                                                  No. 20-cv-00457
ELECTIONS, et al.,

        Defendants,
                                                  DEFENDANT-INTERVENORS’
                                                  MEMORANDUM OF LAW IN
and
                                                  SUPPORT OF THEIR MOTION
                                                  FOR ALL WRITS ACT RELIEF
PHILIP E. BERGER, in his official
capacity as President Pro Tempore of
the North Carolina Senate, et al.,

        Defendant-Intervenors.


                  Statement of Matter Before the Court

       Defendant-Intervenors     Philip      E.   Berger,   in   his    official

capacity as President Pro Tempore of the North Carolina Senate,

and Timothy K. Moore, in his official capacity as speaker of the

North      Carolina     House     of       Representatives       (“Legislative

Defendants”),     respectfully    submit     this   memorandum     of    law   in

support of Legislative Defendants’ Motion for All Writs Act Relief,

addressing the legal basis for relief and the issues raised in the

Court’s October 2, 2020 Order, Doc. 152. Consistent with this

Court’s October 5, 2020 Order, Doc. 153, this Motion is based on

grounds for relief not present in Moore v. Circosta, No. 1:20-CV-

911 (M.D.N.C.). Separate and apart from the All Writs Act relief



                                       1



      Case 1:20-cv-00457-WO-JLW Document 155 Filed 10/05/20 Page 1 of 25
sought here, Legislative Defendants will be seeking to convert the

temporary restraining order to a preliminary injunction in Moore.

                         Question Presented

     Whether State Defendants should be enjoined from enforcing

Numbered Memo 2020-19, as amended on September 22, 2020, under

the All Writs Act.

                         Statement of Facts

     North Carolina began voting on September 4, 2020. At the time,

voting was conducted pursuant to this Court’s August 4th order,

Doc. 124, and the North Carolina State Board of Elections (“NCSBE”)

original Numbered Memo 2020-19 (“August Memo”). See Ex. 3 to Mem.

ISO Mot. to Enforce Injunction, Doc. 148-3, Numbered Memo 2020-19

at 1 (Aug. 21, 2020). The August Memo explained what deficiencies

in an absentee ballot could be cured by affidavit and those that

required an absentee ballot to be spoiled. The August Memo made

clear that if a witness did not print her name, if a witness did

not print her address, if a witness did not sign the ballot, and

if a witness signed the ballot on the wrong line, then the ballot

had to be spoiled. Id. at 2. NCSBE directed county boards that if

they received a ballot with one of these deficiencies, they were

to “spoil the ballot and reissue a ballot along with a notice

explaining the county board office’s action.” Id. And county boards

appear to have followed NCSBE’s instructions. In fact, NCSBE

statistics show that over 2,300 ballots have been spoiled to date.
                                   2



   Case 1:20-cv-00457-WO-JLW Document 155 Filed 10/05/20 Page 2 of 25
Absentee Voting Data, N.C. STATE BD.           OF    ELECTIONS (Oct. 4, 2020)

(available at https://bit.ly/3jBfCre).

     Voting    in   North   Carolina       started    consistent   with    what

Plaintiffs and NCSBE long-recognized in proceedings before this

Court——clear    rules   established         before     voting   started.    For

instance, during closing arguments on July 22, 2020, counsel for

Plaintiffs said, “[v]oters in North Carolina need relief, and they

need it as soon as possible.” Tr. of Evidentiary Hearing, Doc. 114

at 13. Why? Counsel said because “Plaintiffs can’t come into court

in August or September –– we can’t file a lawsuit in September and

get relief.” Id. at 24. During the same arguments, Counsel for

NCSBE stated that “[t]here is currently scheduled training for

county elections officials, I believe, the first week in August.

And, obviously, if there are going to be changes, that’s a prime

time to make sure that county boards of elections know what those

changes are. . . .” Id. at 127 (emphasis added). Counsel for NCSBE

stressed that “[NCSBE] just always want to make sure the Court

understands the implications of making changes at various times in

the process, because they do have implications.” Id. at 127; see

also Reply Br. of the State Bd. Defs.–Appellants at 8, Doc. 103,

N.C. State Conf. of the NAACP v. Raymond, No. 20-1092 (4th Cir.

July 27, 2020) (“[A]t this point in time, changes to the current

[absentee voting] process would run a substantial risk of confusion

and disparate treatment of voters for this election cycle. Thus,

                                       3



   Case 1:20-cv-00457-WO-JLW Document 155 Filed 10/05/20 Page 3 of 25
any mandate that the Court issues reversing the injunction should

be given effect only after the current election cycle.”). As

counsel for Plaintiffs later added, late July was “the sweet spot”

for changes to election rules. Doc. 114 at 207.

     It is now October 5, 2020, and North Carolina is over two

months removed from what the Plaintiffs and NCSBE described as the

“sweet spot” or “prime time” to make changes. It is simply much

too late. Cf. id. at 24 (“[W]e can’t file a lawsuit in September

and get relief.”). Over two months ago, this Court issued its order

denying Plaintiffs’ request to invalidate the Witness Requirement,

meaning the duly enacted requirement of at least one witness per

absentee ballot would apply in this election. See Order, Doc. 124

at 102 (Aug. 4, 2020). As mentioned, NCSBE’s cure procedure, as

delineated in the August Memo (consistent with this Court’s August

4th order), was issued over six weeks ago. And as of today,

absentee balloting has been ongoing for over a month. 359,490

absentee ballots have been cast and over 1,193,857 requested.

Absentee Data, N.C. STATE BD.   OF   ELECTIONS (Oct. 5, 2020), available

at https://bit.ly/2G3stnJ. In just 10 days, early voting will

start.

     Yet now Plaintiffs seek this Court’s approval for changes

NCSBE unlawfully made to the rules for the ongoing election——the

very same rules that both sets of parties attested could not be

changed this late. NCSBE, without further prompting from this

                                     4



    Case 1:20-cv-00457-WO-JLW Document 155 Filed 10/05/20 Page 4 of 25
Court, issued a revised Numbered Memo 2020-19 on September 22,

2020. Ex. A to Not. of Filing, Doc. 143-1, Numbered Memo 2020-19

(Sept. 22, 2020) (“September Memo”). Contrary to the August Memo,

the September Memo changed course and explained that the same

witness requirement deficiencies that required an absentee ballot

to be spoiled pursuant to the August Memo could now be cured “by

sending the voter a certification” pursuant to the September Memo.

Id. at 2; but see Decl. of Kimberly Westbrook Strach at 36, N.C.

Alliance for Ret. Amer., et al., v. N.C. St. Bd. of Elections, No.

20 CVS 8881 (Wake Cnty. Super. Ct. Sept. 30, 2020) (attached hereto

as   Exhibit   1)   (“The    cure    form      does   not    provide    any   of   the

safeguards the witness requirement provides.”). This September

Memo eviscerates the Witness Requirement that this Court upheld

for this election in its August 4th order. Indeed, NCSBE has

expressly   confirmed       that    “the    September       2020-19    memo’s   voter

certification cure applied to an absentee ballot on which all

witness information was missing.” Order at 8 n.4, Doc. 47, Moore

v. Circosta, No. 5:20-cv-507-D (E.D.N.C. Oct. 3, 2020) (“TRO

Order”) (attached hereto as Exhibit 2). Thus, the September Memo

effectively eliminates the witness requirement altogether.

      To add to the whiplash of mid-election rule changes, NCSBE

announced just yesterday (October 4, 2020), that it was suspending

the September Memo and the August Memo. See N.C. State Bd. of

Elections, Numbered Memo 2020-28 at 1 (attached hereto as Exhibit

                                           5



     Case 1:20-cv-00457-WO-JLW Document 155 Filed 10/05/20 Page 5 of 25
3) (emphasis added). This despite the fact that NCSBE just recently

instructed county board officials to comply with the September

Memo. See Decl. of Linda Devore at 2, Doc. 24-1, Moore v. Circosta,

No. 5:20-CV-507-D (E.D.N.C. Sept. 29, 2020) (attached hereto as

Exhibit 4) (“It was made clear that to the extent we were not

already doing so, we were to immediately begin following revised

Numbered Memo 2020-19’s guidance under threat of removal from

office”).

      Of course, this last change was not made voluntarily but in

response to Judge Dever’s temporary restraining order barring

NCSBE from enforcing the revised Numbered Memo 2020-19. TRO Order

at 19. Nothing in Judge Dever’s order, however, restrains NCSBE

from enforcing the August Memo, and by putting a halt on all cure

procedures NCSBE is depriving voters of the opportunity to learn

about and correct deficiencies in their ballots, whether by voting

a   new   one   for   errors   that   cannot   be   cured   or   submitting   a

certification for curable errors.

      Legislative Defendants respectfully submit this motion to put

a halt to NCSBE’s last-minute, ad-hoc changes to North Carolina’s

election statutes, ensure that this Court’s August 4th order is

followed, and ensure that voting proceeds under the rules that

were in place when it began on September 4.




                                       6



     Case 1:20-cv-00457-WO-JLW Document 155 Filed 10/05/20 Page 6 of 25
                                 Argument

I.        Purcell Counsels this Court Should Deny Plaintiffs’ Motion

      For good reason, the Supreme Court “has repeatedly emphasized

that lower federal courts should ordinarily not alter the election

rules on the eve of an election.” Republican Nat’l Comm. v.

Democratic Nat’l Comm., 140 S. Ct. 1205, 1207 (2020) (per curiam).

These     late   “[c]ourt   orders   affecting   elections,    especially

conflicting orders, can themselves result in voter confusion and

consequent incentive to remain away from the polls.” Purcell v.

Gonzalez, 549 U.S. 1, 4–5 (2006) (per curiam). “As an election

draws closer, that risk that will increase.” Id. at 5. The risk is

especially pronounced when, as here, “absentee voting has been

underway for many weeks.” Republican Nat’l Comm., 140 S. Ct. at

1207. Purcell undoubtedly counsels that the Plaintiffs’ motion,

seeking judicial imprimatur for even further changes by the NCSBE

to the cure procedures, should be denied.

        Under Purcell, courts should be mindful to ensure litigation

does not change the status quo ante while elections are imminent

or voting is ongoing. To that end, the Supreme Court has repeatedly

halted lower court orders that changed election laws. See, e.g.,

North Carolina v. League of Women Voters of N.C., 574 U.S. 927

(2014) (staying a lower court order that changed election laws

thirty-three days before the election); Husted v. Ohio State Conf.

of the NAACP, 573 U.S. 988 (2014) (staying a lower court order
                                     7



     Case 1:20-cv-00457-WO-JLW Document 155 Filed 10/05/20 Page 7 of 25
that changed election laws sixty days before the election); Veasey

v. Perry, 135 S. Ct. 9 (2014) (denying application to vacate court

of appeals’ stay of district court injunction that changed election

laws on eve of election); Purcell, 549 U.S. at 3 (staying an

October 5th lower court order changing election laws twenty-nine

days before the election). “[W]hen a lower court intervenes and

alters the election rules so close to the election date . . .

precedents indicate that th[e] [Supreme] Court, as appropriate,

should correct that error.” Republican Nat’l Comm., 140 S. Ct. at

1207.

       Accordingly, just this year, the Supreme Court during the

pandemic has refused to vacate courts of appeals’ stays of lower-

court preliminary injunctions that changed election rules, i.e.,

the Supreme Court has ensured that the electoral rules remain the

same during voting. See, e.g., Tex. Democratic Party v. Abbott,

961 F.3d 389, 412 (5th Cir. 2020) (staying injunction against Texas

absentee ballot restrictions), application to vacate stay denied,

140 S. Ct. 2015 (2020) (mem.); Thompson v. Dewine, 959 F.3d 804

(6th    Cir.   2020)   (staying   injunction   against   Ohio   initiative

signature requirements), application to vacate stay denied, No.

19A1054, 2020 U.S. LEXIS 3376 (U.S. June 25, 2020) (mem.). And the

Supreme Court has on even more occasions granted stays of lower-

court    preliminary    injunctions   that   have   attempted   to   change

electoral rules in light of the pandemic. See, e.g., Republican

                                      8



   Case 1:20-cv-00457-WO-JLW Document 155 Filed 10/05/20 Page 8 of 25
Nat’l     Comm.,   140   S.   Ct.   1205   (staying   injunction   against

requirement that absentee ballots be postmarked by election day);

Little v. Reclaim Idaho, 2020 U.S. LEXIS 3585 (U.S. July 30, 2020);

Clarno v. People Not Politicians Or., No. 20A21, 2020 U.S. LEXIS

3631 (U.S. Aug. 11, 2020) (mem.) (staying injunction against

initiative signature requirement); Merrill v. People First of

Ala., No. 19A1063, 2020 U.S. LEXIS 3541 (U.S. July 2, 2020) (mem.)

(staying injunction against absentee ballot witness requirement).

Again, the Supreme Court has kept rules the same during voting.

        The Purcell principle is nothing new to Plaintiffs and NCSBE.

After all, both Plaintiffs’ counsel and NCSBE’s counsel emphasized

the need for the rules governing the election to be established

well before now. And NCSBE appeared to be following suit by

publishing and disseminating the August Memo before voting began

on September 4. The 2,300 spoiled ballots to date suggest as much.

Only when NCSBE sought to change the Witness Requirement in the

September Memo did NCSBE no longer abide by its own representations

in this court (and Purcell) that election rules should not be

changed during an election.

        There is one abiding theme from the Plaintiffs’ and NCSBE’s

representations to this Court, as well as the commands of Supreme

Court precedent: election statutes, duly enacted by the state

legislature, should not be changed or modified while citizens are

voting. When NCSBE issued the September Memo, it acted inconsistent

                                      9



   Case 1:20-cv-00457-WO-JLW Document 155 Filed 10/05/20 Page 9 of 25
with that Purcell principle. And Plaintiffs’ motion invites the

court      to    openly   contradict    it.    Legislative   Defendants     thus

respectfully request that this Court deny Plaintiffs’ Motion.

II.        This Court Should Affirmatively Enjoin the September Memo
           under the All Writs Act

       Moreover, Legislative Defendants respectfully request that

this Court issue affirmative injunctive relief to stop the issuance

and further enforcement of the September Memo and require NCSBE to

conduct         the   remainder   of   the    election   under   August   Memo. 1

Specifically, in response to this Court’s October 2, 2020 order

that sought information on what authority would allow the Court to

issue “an additional injunction” to restrain the September Memo,

Legislative Defendants submit that relief under the All Writs Act

would be appropriate here to “protect or effectuate” the Court’s




       1As argued more fully in Legislative Defendants’ Response to Plaintiffs’
Motion to Enforce Order, Doc. 150, this Court should look no further than the
NCSBE’s August Memo to determine what constitutes a “curable” defect. A curable
deficiency is one that requires information or action by the voter, such as the
voter failing to sign the voter certification or signing the voter certification
in the wrong place. August Memo at 2. By contrast, an uncurable deficiency is
one that requires missing information “from someone other than the voter,” such
as a witness failing to sign the absentee ballot.
      It remains Legislative Defendants’ position that the August Memo is
consistent with this Court’s August 4th order and the Purcell principle that
the rules governing the election should be consistent throughout voting. Since
the August Memo was in effect while hundreds of thousands of North Carolinians
cast their votes, it is that Memo that represents the status quo ante.
      In all events, whatever definition of “curable defect” this Court adopts,
it must not cover missing witness signatures. The General Assembly has
determined that, for the November 2020 election, all absentee ballots must be
witnessed by one person who is at least 18 years old. Bipartisan Elections Act
of 2020, 2020 N.C. Sess. Laws 2020-17 (“HB1169”) § 1.(a). Allowing a voter to
“cure” a missing witness signature in any way other than spoiling the deficient
ballot and issuing a new one would serve as an end-run around this requirement.


                                         10



      Case 1:20-cv-00457-WO-JLW Document 155 Filed 10/05/20 Page 10 of 25
August 4th preliminary injunction order. Order, Doc. 152 at 5–6

(Oct. 2, 2020).

      The All Writs Act provides that “[t]he Supreme Court and all

courts established by Act of Congress may issue all writs necessary

or   appropriate     in   aid   of    their   respective     jurisdictions      and

agreeable to the usages and principles of law.” 28 U.S.C. §

1651(a).    “This    statute     has    served   since     its    inclusion,     in

substance, in the original Judiciary Act” over two centuries ago

“as a legislatively approved source of procedural instruments

designed to achieve the rational ends of law.” Harris v. Nelson,

394 U.S. 286, 299 (1969) (quotation marks omitted). For a court to

provide    relief    under      the    All    Writs   Act,      there    are   four

requirements. All four are met here.

      A. Relief Would Be in Aid of this Court’s Jurisdiction

      A court may issue All Writs Act relief when it would be “ ‘in

aid of ’ its existing statutory jurisdiction; the Act does not

enlarge that jurisdiction.” Clinton v. Goldsmith, 526 U.S. 529,

534–35     (1999).    Accordingly,       there    must     be     a     “sufficient

relationship” or nexus between the ongoing proceeding (or past

order of the court) and the sought-after All Writs Act relief. Al

Otro Lado v. Wolf, 952 F.3d 999, 1006 n.6 (9th Cir. 2020) (internal

quotation marks omitted); see also United States v. N.Y. Tel. Co.,

434 U.S. 159, 174 (1977) (holding that third party was not “so far

removed” thus All Writs Act order was appropriate).

                                        11



     Case 1:20-cv-00457-WO-JLW Document 155 Filed 10/05/20 Page 11 of 25
     In this case, there is a nexus between the Court’s August 4th

order declining to enjoin the Witness Requirement, the August Memo

consistent with the Court’s August 4th order, and the September

Memo which eviscerates the Witness Requirement. Indeed, NCSBE

represented to the Eastern District that the September Memo was

issued ”to comply with” the August 4th order. TRO Order at 9.

Accordingly, there is a “sufficient relationship” between this

Court’s existing order and the September Memo, so as to fall within

the ambit of All Writs Act relief. Al Otro Lado, 952 F.3d at 1006

n.6 (internal quotation marks omitted).

     B. All Writs Act Relief is Necessary and Appropriate

     All Writs Act relief must also be “necessary or appropriate.”

28 U.S.C. § 1651(a). But the bar is not so high as to mean

“‘necessary’ in the sense that the court could not otherwise

physically discharge its . . . appellate duties.” Adams v. U.S. ex

rel. McCann, 317 U.S. 269, 273 (1942). Rather, All Writs Act relief

may issue when, in the district court’s “sound judgment,” that

relief will “achieve the ends of justice entrusted to it.” Id. For

instance, the Fourth Circuit recently reaffirmed that All Writs

Act relief is necessary and appropriate when a party has engaged

in “collateral attack of [the court’s] judgments” and “frustration

of orders [the court] has previously issued.” SAS Inst., Inc. v.

World   Programming   Ltd.,   952   F.3d   513,   521   (4th   Cir.   2020)

(citations omitted).

                                    12



   Case 1:20-cv-00457-WO-JLW Document 155 Filed 10/05/20 Page 12 of 25
       Here, NCSBE’s September Memo, purportedly issued to comply

with this Court’s August 4 order, in fact “vitiate[s]” a key aspect

of this Court’s August 4th order. SAS Inst., Inc., 952 F.3d at

521.   Namely,    as   this   Court   recognized,   the   September   Memo’s

evisceration of the witness requirement “ignores the fact that

this court’s order upheld the one-witness requirement and in so

doing found that it was a reasonable measure to deter fraud.”

Order, Doc. 145 at 7–8 (Sept. 30, 2020). On those grounds alone,

All Writs Act relief is warranted to prevent the September Memo’s

enforcement. Cf. SAS Inst., Inc, 952 F.3d at 524 (“[I]t strains

logic to characterize a proceeding as separate and independent of

a previous proceeding when its sole purpose is to vitiate the

previous judgment.” (internal quotation marks omitted)).

       All Writs Act relief is further necessary and appropriate to

prevent   NCSBE    from   “circumvent[ing]    the   proceedings   in    this

jurisdiction” in “nothing more than an attempt to end run, at the

last minute, [this] court’s judgment.” In re March, 988 F.2d 498,

500 (4th Cir. 1993) (enjoining NY state court proceedings that

interfered with bankruptcy court approved foreclosure sale). This

Court already held that the Witness Requirement would apply in

this election. The evidence and representations in this Court

justified as much. NCSBE already acknowledged in sworn testimony

before this Court that the Witness Requirement was something that

could not be cured. Tr. of Evidentiary Hearing, Doc. 113 at 122

                                      13



   Case 1:20-cv-00457-WO-JLW Document 155 Filed 10/05/20 Page 13 of 25
(July 21, 2020) (Executive Director Bell testifying that county

boards of election would have to “spoil” a ballot missing a witness

signature and require the voter to vote a new one). And under a

sworn declaration, Executive Director Bell attested it would be

impractical to change the Witness Requirement way back in June.

Bell said,

       Any change to the witness requirement at this time would
       require that the absentee envelope be redesigned, which
       would re-start the process for formatting, review,
       artwork, printing, and distribution. This delay could
       result in county boards not being able to send ballots
       to voters who requested them on September 4, 2020.
Ex. 1 to State Defs.’ Resp., Decl. of Karen Brinson Bell, Doc. 50-

1 at 11 (June 26, 2020). Bell made similar impracticality arguments

in July because of the difficulties of setting up a signature

verification system to verify unwitnessed ballots. Doc. 113 at 42–

44.

       Yet     in   a   state   proceeding   commenced   after    this   Court’s

decision, NCSBE did what it told this Court it could not do and

would not do. NCSBE was not ordered to engage in conduct that would

serve     to    vitiate     this   Court’s   holding,    but     NCSBE   instead

affirmatively sought to settle claims along these grounds. The

result of this “end run” around this Court’s August 4th order and

NCSBE’s own representations to this court should be restrained

under the All Writs Act.

       NCSBE and Plaintiffs may argue the September Memo is required

by these proceedings or a good-faith attempt to follow this Court’s
                                        14



      Case 1:20-cv-00457-WO-JLW Document 155 Filed 10/05/20 Page 14 of 25
August 4th order. But that argument makes little sense. As this

Court explained, it “does not find [the September Memo] consistent”

with the Court’s August 4th order because it “did not include any

finding that an absent witness signature was or is a curable

defect,” Doc. 145 at 3, 6 (emphasis added). The original August

Memo further undermines any claim NCSBE understood this Court’s

August 4th order to require the new cure procedures. After all, if

the new cure procedures truly were required by the August 4th

order, that would mean the State Board was acting in open defiance

of a court order from August 21, 2020 until the September Memo’s

release on September 22, 2020. See Aff. of Linda Devore ¶ 19, N.C.

Alliance for Ret. Amer., et al., v. N.C. St. Bd. of Elections, No.

20 CVS 8881 (Wake Cnty. Super. Ct. Sept. 30, 2020) (attached hereto

as Exhibit 5) (stating that before September 22 the Cumberland

County    Board     of   Elections     spoiled     ballots      with    witness

deficiencies pursuant to the August Memo). And all the while

Plaintiffs said nothing about it. That is implausible.

     In   all     events,   to   the   extent    that   NCSBE   has    actively

represented the content of this Court’s judgment in an inaccurate

manner as part of its efforts to parlay this Court’s judgment into

relief not ordered by this Court, that is all the more reason to

enjoin the September Memo. See In re: Am. Honda Motor Co., Inc.,

Dealerships Relations Litig., 162 F. Supp. 2d 387, 395 n. 7 (D.

Md. 2001), aff’d sub nom. In re Am. Honda Motor Co., Inc., 315

                                       15



   Case 1:20-cv-00457-WO-JLW Document 155 Filed 10/05/20 Page 15 of 25
F.3d 417, 444 (4th Cir. 2003) (“I am enjoining the award he entered

not because of any mistake he made but because the Millers had no

right   to   make   before    him    the       deceptive    arguments     they     did,

misrepresenting      what    had    occurred       during     the    Honda   bribery

litigation.”); cf. Cobell v. Norton, 355 F. Supp. 2d 531, 533,

541–42 (D.D.C. 2005) (admonishing defendant for using court’s

order to justify actions that went well beyond its scope).

       NCSBE’s    most   recent     steps       undoubtedly        “frustrate”     this

Court’s “previously issued” order. SAS Inst., Inc., 952 F.3d at

521. Consider what NCSBE did just yesterday (October 4, 2020).

Executive Director Bell put “on hold until further notice” “both

versions” of Numbered Memo 2020-19. See Numbered Memo 2020-28 at

1 (emphasis added). It is not clear why NCSBE suspended the August

Memo too. The August Memo had been in effect when voting began and

had been followed by county board officials as evidenced by the

over 2,300 spoiled ballots and Ms. Devore’s affidavit declaring

that    Cumberland       County     had     spoiled        ballots     for   witness

deficiencies before issuance of the September Memo. Further, the

August Memo fully complied with this Court’s August 4th order and

offered an appropriately limited cure procedure. And the temporary

restraining      order   issued    by   Judge     Dever     does    not   impact    the

procedures in the August Memo. TRO Order at 19 (“This order does

not enjoin or affect the August 2020-19 memo.”).



                                          16



   Case 1:20-cv-00457-WO-JLW Document 155 Filed 10/05/20 Page 16 of 25
      While   NCSBE’s   rationale    is   unclear,    the   upshot   of   its

suspension of the August Memo is perfectly clear: NCSBE have

suspended compliance with measures taken in response to this

Court’s August 4th order. In fact, it is hard to think of an action

that would more clearly “frustrate” and flaunt this Court’s August

4th order than a transparent suspension of compliance, two months

later, during voting, in the very election this Court’s order

concerned. Moreover, the sole cause of NCSBE’s actions is self-

evidently the changes to the Witness Requirement that NCSBE issued

in the September Memo. Without those changes, by all accounts, the

August Memo would be in effect. The August Memo would be providing

to North Carolinians the court-ordered cure procedures that had

been in effect since voting started. But now those North Carolina

voters with errors subject to remediation——or errors not subject

to remediation that require the voting of new ballots——are losing

time because of NCSBE recent suspension. NCSBE’s actions vitiate

this Court’s August 4th order and its careful attention to ensure

clear procedures were in place before voting started. 2

      C. All Writs Act Relief Would Be “Agreeable to Usages and
         Principles of Law”

      Injunctive relief barring enforcement of the September Memo

would be “[a]greeable to the usages and principles of law.” 28


      2 To make matters worse, although not before the court in this case, the

September Memo’s nullification of duly enacted North Carolina laws governing
this election is unconstitutional under the Elections Clause, as explained in
our briefing in the Moore case.

                                     17



    Case 1:20-cv-00457-WO-JLW Document 155 Filed 10/05/20 Page 17 of 25
U.S.C. § 1651(a). After all, many All Writs Act cases involve

injunctive relief after an order has been issued by the court.

See, e.g., SAS Inst., Inc., 952 F.3d at 521 (affirming two district

court injunctions under the All Writs Act).

     Contrary to NCSBE’s argument in their Response to Plaintiffs’

Motion to Enforce, Doc. 151, Pennhurst State School and Hospital

v. Halderman, 465 U.S. 89, 124–25 (1984), does not bar this Court

from providing injunctive relief here. In fact, relief under the

All Writs Act “in aid of ” this court’s jurisdiction in this case

does not implicate state law at all. Rather, this Court would be

protecting and effectuating its own judgment that already declined

to enjoin enforcement of the Witness Requirement and provided a

limited cure process. And the fact that the Court may consider

NCSBE’s authority and various North Carolina statutes does not

make this case “suddenly come[] within Pennhurst’s grasp.” Donald

J. Trump for President, Inc. v. Bullock, CV-20-67, 2020 WL 5810556,

at *5 (D. Mont. Sept. 30, 2020). Federal claims often require

federal   courts   “to   ascertain      what”    state   law   provides,   but

“ascertaining   state    law   is   a    far    cry   from   compelling   state

officials to comply with it.” Everett v. Schramm, 772 F.2d 1114,

1119 (3d Cir. 1985); see also David D. v. Dartmouth Sch. Comm.,

775 F.2d 411, 423 (1st Cir. 1985) (observing that Pennhurst only

proscribes federal courts “from requiring states to conform their

conduct to state law qua state law”). In fact, the Supreme Court

                                        18



   Case 1:20-cv-00457-WO-JLW Document 155 Filed 10/05/20 Page 18 of 25
has    looked   repeatedly    to    “‘the    method   which   the   state   has

prescribed for legislative enactments’” to decide what constitutes

state “[l]awmaking” for purposes of the Elections Clause. Ariz.

State Legislature v. Ariz. Indep. Redistricting Comm’n, 576 U.S.

787, 807 (2015) (quoting Smiley v. Holm, 285 U.S. 355, 367 (1932));

see also State of Ohio ex rel. Davis v. Hildebrant, 241 U.S. 565

(1916); Hawke v. Smith (No. 1), 253 U.S. 221 (1920). If NCSBE’s

view of Pennhurst were correct, every one of those rulings would

have violated the Eleventh Amendment. That cannot be so.

       Currently, there remains an unsettled question in the Fourth

Circuit     whether   a   party    “must    satisfy   the   four-factor     test

traditionally required for injunctive relief.” SAS Inst., Inc.,

952 F.3d at 527. Some cases have applied the test without deciding

if it had to, see, e.g., id., while others have affirmatively not

applied it, see, e.g., See Trull v. Dayco Prods., LLC, 178 F. App'x

247, 251 (4th Cir. 2006); Bryan v. BellSouth Telecomm., Inc., No.

CIV. 1:02CV00228, 2006 WL 1540644, at *3 (M.D.N.C. May 31, 2006),

aff’d 492 F.3d 231 (4th Cir. 2007); S.C. Coastal Conservation

League v. Ross, No. 2:18-CV-03326-RMG, 2019 WL 259116, at *2

(D.S.C. Jan. 18, 2019). Based on these cases, this Court need not

apply the four-factor test.

       But should the Court find the four-factor test applies, the

Legislative Defendants satisfy the test:



                                       19



      Case 1:20-cv-00457-WO-JLW Document 155 Filed 10/05/20 Page 19 of 25
       Under the traditional equitable analysis, a plaintiff
       seeking injunctive relief must demonstrate: (1) that it
       has suffered an irreparable injury; (2) that remedies
       available at law, such as monetary damages, are
       inadequate to compensate for that injury; (3) that,
       considering the balance of hardships between the
       plaintiff and defendant, a remedy in equity is
       warranted; and (4) that the public interest would not be
       disserved by a . . . injunction.

SAS    Inst.,      Inc.,     952    F.3d     at    527     (quoting    eBay      Inc.    v.

MercExchange, L.L.C., 547 U.S. 388, 391 (2006)).

       NCSBE’s unconstitutional usurpation of power to nullify the

duly-enacted       Witness     Requirement         is    per   se   irreparable.        “The

inability to enforce its duly enacted [laws] clearly inflicts

irreparable harm on the State.” Abbott v. Perez, 138 S. Ct. 2305,

2324 n.17 (2018); see also New Motor Vehicle Bd. of Cal. v. Orrin

W.    Fox   Co.,     434    U.S.   1345,     1351       (1977)    (Rehnquist,     J.,    in

chambers). NCSBE’s actions are a serious affront to those “statutes

enacted by representatives of its people,” and thus cannot be

remedied by damages but only be remedied by immediate injunctive

relief. Maryland v. King, 567 U.S. 1301 (2012) (Roberts, C.J., in

chambers).

       Finally, the public interest and lack of harm to NCSBE and

Plaintiffs warrant the relief. NCSBE’s decision to issue the

September     Memo,        changing    the    rules       of     balloting    midstream,

undermines public confidence in this election. The issuance of the

September     Memo,    after       voters    had    already       voted,   and   now    the

suspension      of    the     August       Memo,    have       introduced     additional

                                             20



      Case 1:20-cv-00457-WO-JLW Document 155 Filed 10/05/20 Page 20 of 25
confusion and uncertainty into an election where citizens are

already     concerned     about    election     security.    Since    “public

confidence    in   the    integrity      of   the   electoral    process    has

independent significance,” the public interest would be served by

enjoining    further     changes   and    reverting   to   the   August    Memo.

Crawford v. Marion Cnty. Election Bd., 553 U.S. 181, 197 (2008)

(controlling opinion of Stevens, J.). By contrast, NCSBE cannot be

harmed by being required to honor this Court’s orders and precluded

from upending the rules in the midst of the election. “If anything,

the system is improved by such” an order. Giovani Carandola, Ltd.

v. Bason, 303 F.3d 507, 521 (4th Cir. 2002). And since Plaintiffs

never raised concerns with this Court about the August Memo during

the several weeks it applied to voters, it is hard to see any harm

to them from an injunction reverting to that August Memo.

     D. No Other Statute Provides Relief

     The last requirement for All Writs Act relief is that no other

statute may provide adequate relief. “Where a statute specifically

addresses the particular issue at hand, it is that authority, and

not the All Writs Act, that is controlling.” Pennsylvania Bureau

of Correction v. U.S. Marshals Serv., 474 U.S. 34, 42–43 (1985).

This requirement has been construed to include the Federal Rules

of Civil Procedure. For example, the Eleventh Circuit has rejected

All Writs Act relief when a party sought relief “in essence” that



                                         21



   Case 1:20-cv-00457-WO-JLW Document 155 Filed 10/05/20 Page 21 of 25
was a preliminary injunction. Schiavo ex rel. Schindler v. Schiavo,

403 F.3d 1223, 1229 (11th Cir. 2005).

       But the relief that Legislative Defendants request in this

action is not a preliminary injunction. Such injunctions “ ‘are

designed to preserve the status quo between the parties before the

court pending a decision on the merits of the case,’” S.C. Coastal

Conservation League, 2019 WL 259116, at *2 (quoting In re Baldwin-

United Corp. (Single Premium Deferred Annuities Ins. Litig.), 770

F.2d 328, 338–39 (2d Cir. 1985)). But this Court already entered

a preliminary injunction on August 4th. In this action, Legislative

Defendants do not seek another such preliminary injunction. Rather

Legislative Defendants seek to “prevent” NCSBE from “thwarting”

the    Court’s   August   4th   order,     id.,   and   “threaten[ing]”     the

“integrity” of that “past order.” Klay v. United Healthgroup, Inc.,

376 F.3d 1092, 1100 (11th Cir. 2004).

       Legislative Defendants seek to ensure this Court’s August 4th

order remains in effect, and consistent with the Purcell principle,

that this Court’s order should not be used as a license to change

the rules in the middle of voting.

                                 Conclusion

       For the foregoing reasons, Legislative Defendants submit that

the Court should (1) deny Plaintiffs’ Motion to Enforce and (2)

affirmatively enjoin the issuance and enforcement of the September



                                      22



      Case 1:20-cv-00457-WO-JLW Document 155 Filed 10/05/20 Page 22 of 25
Memo under the All Writs Act, in order to return voting to the

procedures in place under the August Memo.



Dated: October 5, 2020               Respectfully submitted,

/s/ Nicole J. Moss                   /s/ David H. Thompson
COOPER & KIRK, PLLC                  COOPER & KIRK, PLLC
Nicole J. Moss (State Bar No.        David H. Thompson
31958)                               Peter A. Patterson
1523 New Hampshire Avenue, NW        1523 New Hampshire Avenue, NW
Washington, D.C. 20036               Washington, D.C. 20036
(202) 220-9600                       (202) 220-9600
nmoss@cooperkirk.com                 dthompson@cooperkirk.com
Local Civil Rule 83.1 Counsel        Counsel for Defendant-
for Defendant-Intervenors            Intervenors




                                   23



   Case 1:20-cv-00457-WO-JLW Document 155 Filed 10/05/20 Page 23 of 25
                        CERTIFICATE OF WORD COUNT
      Pursuant to Local Rule 7.3(d)(1), the undersigned counsel

hereby certifies that the foregoing Memorandum of Law in Support

of   Defendant-Intervenors’      Motion   for   All   Writs   Act   Relief,

including body, headings, and footnotes, contains 5298 words as

measured by Microsoft Word.

                                          /s/ Nicole J. Moss
                                          Nicole J. Moss




                                     24



     Case 1:20-cv-00457-WO-JLW Document 155 Filed 10/05/20 Page 24 of 25
                         CERTIFICATE OF SERVICE
      The undersigned counsel hereby certifies that on the 5th day

of    October,   2020,    she   electronically     filed   the   foregoing

Memorandum of Law in Support of Defendant-Intervenors’ Motion for

All Writs Act Relief with the Clerk of the Court using the CM/ECF

system, which will send notification of such to all counsel of

record in this matter.



                                          /s/ Nicole J. Moss
                                          Nicole J. Moss




                                     25



     Case 1:20-cv-00457-WO-JLW Document 155 Filed 10/05/20 Page 25 of 25
